EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

The title has been amended as follows:

LUMINESCENT PHOSPHOLIPID 

Reasons for Allowance
Claims 11, 14-16, 21, 22, 25, and 26 are allowed and are renumbered as claims 1-8. The following is an examiner’s statement of reasons for allowance: 
Regarding the isolation of CTCs, the prior art of Wen ("Quick-Response Magnetic Nanospheres for Rapid, Efficient Capture and Sensitive Detection of Circulating Tumor Cells," ACS Nano 2014; newly cited) teaches the following (page 941, second para.; citation numbering removed):
In recent years, numerous approaches have been developed for CTC isolation and enrichment. They are mainly divided into two groups: those based on physical attributes, such as size, density, deformability, and adhesion preference, and those based on affinity, such as antibody–antigen, E-selectin, and aptamer.

The affinity-based approaches for CTC isolation taught by the prior art based on protein (antibodies, E-selectin) or DNA (aptamers) are different from the claimed method, which uses a phospholipid compound of formula (I), (II), (III), or (IV). One of the claimed phospholipids (CLR1501) is taught by the prior art of Weichert 2014 ("Alkylphosphocholine Analogs for Broad-Spectrum Cancer Imaging and Therapy,” Science Translational Medicine, 2014; IDS) for the imaging of solid tumors and cancer cell lines. In view of the challenges of isolating CTCs from blood and in view of the different categories of affinity molecules of the CTC isolation methods of the instant invention versus the prior art (phospholipid versus protein or DNA), modifying the CTC isolation methods of the prior art with the claimed phospholipid compounds would not have been obvious, given a lack of reasonable expectation of success.
In contrast to the isolation of CTCs, several low-molecular weight affinity molecules are known for the identification of circulating tumor cells in blood via flow cytometry in the prior art of record.
Constantin ("Fluorescent porphyrin with an increased uptake in peripheral blood cell subpopulations from colon cancer patients," Med Chem. 2015, abstract only; IDS) teaches identifying CTCs based on preferential accumulation of a synthetic porphyrin (see abstract).
He 2008 ("Quantitation of circulating tumor cells in blood samples from ovarian and prostate cancer patients using tumor-specific fluorescent ligands," Int. J. Cancer 2008; newly cited) discloses labeling of CTCs with low molecular weight tumor-specific ligands and quantification via flow cytometry (abstract). He 2008 prepared fluorescent conjugates of both folate and DUPA (2-[3-(1,3-dicarboxypropyl)-ureido]pentanedioic acid) and found that the resulting fluorescent ligands bind tumor cells >20-fold more efficiently than fluorescent antibodies (abstract).
As set forth in the office action mailed on 12 January 2022, independent claim 11 is distinguished from the prior art of Quesada ("Fluorescent Phenylpolyene Analogues of the Ether Phospholipid Edelfosine for the Selective Labeling of Cancer Cells,” Journal of Medicinal Chemistry, 2004) in view of Weichert 2014, which does not disclose all of the limitations of claim 11, including step (iii) of isolating the one or more circulating tumor cells (CTCs) following step (ii).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE ADAMS whose telephone number is (571)270-5043. The examiner can normally be reached M-F, 10:30 A.M - 7 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHELLE ADAMS/Examiner, Art Unit 1797                                                                                                                                                                                                        

/JENNIFER WECKER/Primary Examiner, Art Unit 1797